--------------------------------------------------------------------------------

Exhibit 10.1

 
PROMISSORY NOTE




$3,640,000.00
April 11, 2008





FOR VALUE RECEIVED, and WITHOUT GRACE, on demand at any time as to all or any
portion of the indebtedness evidenced by this Note or, if demand is not sooner
made, in installments as hereinafter provided, the last of which shall be due
and payable on or before five (5) year(s) from date hereof, RCI HOLDINGS, INC.,
a Texas Corporation, (“Maker”, whether one or more and if more than one then
jointly and severally) promise(s) to pay to the order of TEXAS COMMUNITY BANK,
N.A. (together with its successors and assigns and any subsequent holders of
this Note, the “Lender”) at its offices at 16610 Interstate 45, The Woodlands,
Texas 77384, or such other place as Lender may from time to time designate by
written notice to Maker, the sum of THREE MILLION SIX HUNDRED FORTY THOUSAND AND
NO/100 DOLLARS ($3,640,000.00), in immediately available current funds and
lawful money of the United States of America, which, at the time of payment,
shall be legal tender for the payment of public and private debts, together with
interest on the outstanding principal balance of this Note from the date of
advance until maturity at a varying rate per annum (“Variable Rate”) which shall
from day to day be equal to the greater of: (i) TWO PERCENT (2%) above the Prime
Rate, hereafter defined, or (ii) SEVEN AND ONE-HALF PERCENT (7.5.0%) per annum;
provided, however, the Variable Rate shall never exceed the Maximum Legal Rate,
hereafter defined.


All past due principal and interest, whether due as a result of acceleration or
otherwise, shall bear interest at the highest lawful rate permissible under the
laws applicable to this Note (“Maximum Legal Rate”) from the date the payment
thereof shall have become due until the same shall have been repaid in full. If
the Maximum Legal Rate hereon is established under the laws of the State of
Texas, the applicable rate ceiling shall be the indicated (weekly) rate ceiling,
from time to time in effect and applicable to this Note, as provided in Chapter
303 of the Texas Finance Code. However, if applicable law establishes no Maximum
Legal Rate then all past due principal and interest shall bear interest at a
rate equal to EIGHTEEN PERCENT (18%) per annum. In addition, Lender may charge
and collect a late fee of five percent (5%) of any scheduled installment that is
more than ten (10) days past due. In no event shall the provisions of Chapter
346 of the Texas Finance Code (which regulates certain revolving credit loan
accounts and revolving triparty accounts) apply to this Note.


The term “Prime Rate” as used herein shall mean the prime rate quoted in the
Money Market Rate Section of the Wall Street Journal from time to time.
Effective the same day as the Prime Rate changes and without notice to the Maker
or any other party, the Variable Rate on this Note shall likewise change. In the
event that two or more rates or a range of rates are quoted, then the rate
applicable hereto shall be the highest of those quoted. If the Wall Street
Journal publishes a retraction or correction of such rate, the rate reported in
such retraction or correction shall apply. In the event that the Wall Street
Journal shall ever cease to publish a prime or base rate, the then holder hereof
shall designate a Bank having its principal banking location in New York, New
York, whose base or prime rate, from and after the effective date of such
designation shall be the Prime Rate for purposes hereof.

 
 

--------------------------------------------------------------------------------

 

In no event is the rate of interest on the outstanding principal balance hereof
ever to exceed the Maximum Legal Rate and Lender, Maker and any co-maker,
drawer, accepter, endorser, guarantor, surety, accommodating party or other
person or entity now or hereafter primarily liable or secondarily liable for
payment of all or any part of this Note (each a “other liable party” or
collectively “other liable parties”), intend to conform and contract in strict
compliance with applicable usury law. Determination of the rate of interest for
the purposes of determining whether this Note is usurious shall be made by
amortizing, prorating, allocating and spreading during the time this Note is
outstanding all interest or other sums deemed to be interest at any time
contracted for, charged or received from the Maker. It is intended that all
interest due and payable under this Note shall not exceed the Maximum Legal Rate
and, notwithstanding anything to the contrary contained in this Note or any
agreement entered into in connection with or as security herefor, it is agreed
as follows: the aggregate of all consideration which constitutes interest under
applicable law which is taken, reserved, contracted for, charged or received
under this Note or under any agreement executed in connection with or as
security herefor, shall under no circumstances exceed the Maximum Legal Rate and
any excess shall be deemed a mistake and credited on this Note by the then
holder thereof (or if this Note shall have been paid in full, refunded to the
Maker). Neither the Maker, nor any other liable party shall ever be liable for
interest in excess of the Maximum Legal Rate and the provisions of this
paragraph shall control over all other provisions of this Note and all other
documents to or of which Lender is a party or a beneficiary now or hereafter
evidencing, securing, guaranteeing, modifying or otherwise relating to the
indebtedness evidenced hereby, and all extensions, renewals and modifications
thereof (the Note and the documents each a “Loan Document” or collectively the
“Loan Documents”) which may be in apparent conflict with the provisions of this
paragraph.


Notwithstanding any term or provision of this Note to the contrary, Maker
confirms to Lender that neither Maker nor its legal counsel, if any, is aware
that this Note, or the transaction in connection which this Note was issued, is
or maybe usurious in any respect. To induce Lender to make the loan evidenced by
this Note, Maker agrees with and covenants to Lender that if at anytime Maker
believes or discovers that any term or provision of this Note or any action
taken by Lender in connection with Note is or may be in violation of the usury
laws or any other applicable law, Maker will immediately give notice to Lender
specifying with particularity the nature and extent of any such potential
violation of the usury laws or any other applicable law, and afford to Lender a
reasonable period (which in no event will be less than sixty (60) days) within
which to cure same. Maker agrees with and covenants to Lender that in no
instance will Maker make any claim, bring any suit, prosecute or otherwise
assert any cause of action, claim, counterclaim, or defense in respect of any
violation of the usury laws or any other applicable law, unless, as a condition
precedent thereto, Maker has given to Lender such notice and afforded to Lender
such opportunity to cure as provided herein.


Interest hereon shall be computed on the basis of a year consisting of THREE
HUNDRED SIXTY (360) days unless either (a) the holder of this Note elects or (b)
compliance with applicable law requires that interest for any period of time be
computed on the basis of the actual number of days in the applicable calendar
year in which accrued, in either of which events interest for that period of
time shall be so computed.

 
2

--------------------------------------------------------------------------------

 

Without limitation on the right of the Lender to demand at any time payment of
all or any portion of the indebtedness evidenced by this Note, the principal of
this Note and the interest to accrue hereon is and shall be due and payable in
60 consecutive monthly installments as follows;


1.
SUBJECT TO INCREASE AS HEREINAFTER PROVIDED, the first 59 of such installments
shall be in the amount which is the greater of: (i) TWENTY-NINE THOUSAND THREE
HUNDRED TWENTY-THREE AND 59/100 DOLLARS ($29,323.59) each, which amount includes
the interest which has accrued to the date of such installment or (ii) the
amount of interest which has accrued to the due date of each such installment,
with the first such installment becoming due and payable May 11, 2008, with a
like installment becoming due and payable on the same day of each succeeding
month thereafter,



2.
The 60th and final installment shall be due and payable on or before five (5)
year(s) from date hereof and shall be in the amount of the then unpaid principal
balance of this Note, together with all of the then unpaid accrued interest
hereon.



IN THE EVENT THE VARIABLE RATE INCREASES FROM TIME TO TIME, THE LENDER HAS THE
RIGHT (BUT NOT THE OBLIGATION) IN ITS SOLE AND ABSOLUTE DISCRETION AT ANYTIME
AND FROM TIME TO TIME TO INCREASE THE AMOUNT OF THE MONTHLY INSTALLMENTS TO AN
AMOUNT THAT WOULD BE SUFFICIENT TO REPAY THE UNPAID PRINCIPAL BALANCE OF THIS
NOTE FROM THE DATE OF LENDER'S ELECTION OF SUCH CHANGE OF AMOUNT IN FULL ON OR
BEFORE TWENTY (20) YEARS FROM THE DATE OF THIS NOTE (EVEN THOUGH THIS NOTE HAS
AN ACTUAL MATURITY OF FIVE (5) YEARS) AT THE NEW INTEREST RATE (CALCULATED AS A
FIXED RATE BASED ON THE THEN VARIABLE RATE) IN SUBSTANTIALLY EQUAL INSTALLMENTS.
THE LENDER WILL GIVE MAKER NOTICE OF THE AMOUNT OF THE NEW MONTHLY INSTALLMENT.
NEITHER THE FAILURE TO EXERCISE, NOR DELAY IN EXERCISING, LENDER'S RIGHT TO
INCREASE THE MONTHLY INSTALLMENTS HEREUNDER MAY BE, OR CONSTRUED TO BE, A WAIVER
OF SUCH RIGHT AND LENDER SHALL HAVE THE RIGHT TO EXERCISE SUCH RIGHT AT ANYTIME
AND FROM TIME TO TIME.


Whenever any payment to be made under this Note is stated to be due on a
Saturday, Sunday or legal holiday for commercial banks under applicable law,
then such payment is due and may be made on the next succeeding business day,
and such extension of time will be included in the computation of interest under
this Note.


All or any part of the principal hereof may be prepaid at any time without the
payment of any penalty or premium; however, at Lender's option, all voluntary
prepayments shall be applied to future installments due hereon in the inverse
order of their maturity.


All payments hereunder, whether designated as payments of principal or interest,
shall be applied first to accrued and unpaid interest, then to the discharge of
any expenses which the holder may be entitled to reimbursement for by reason
hereof or under the terms of any Loan Document, and lastly, to unpaid principal.

 
3

--------------------------------------------------------------------------------

 

As additional security for this Note, the Maker hereby grants to Lender an
express lien and security interest in and to all property and any and all
deposits (general or special, time or demand, provisional or final) at any time
held by the Lender for the credit or for the account of Maker. Without impairing
or limiting the continued existence and viability of Lender's express security
interests in such property and deposits, in the event this Note is not paid at
maturity, however such maturity may be brought about, or if a default should
occur and be continuing under any Loan Document, Lender is hereby authorized at
any time, and from time to time, without notice to Maker (any such notice being
hereby expressly waived by Maker), to set off and apply any and all such
deposits at any time held or other indebtedness at any time owing by Lender to
or for the credit or the account of Maker against the outstanding principal
balance of, and the accrued interest on, this Note. The foregoing rights of
Lender are in addition to and cumulative of all other rights and remedies
(including, without limitation, other Hens, security interests and rights of
setoff) which Lender may have.


It is agreed that time is of the essence of this Note and that in the event of a
failure to pay any installment of principal and/or interest herein provided when
due, or a breach of the provisions of any of the Loan Documents, or in the event
of a failure to pay any obligation, or loan of whatever nature owed by Maker to
Lender, whether such obligation is in existence now or in the future, upon
Maker's death, dissolution, termination of existence, insolvency or business
failure, the appointment of a receiver of all or any part of the Maker's
property, an assignment for the benefit of creditors of Maker, a calling of a
meeting of creditors of Maker, the commencement of any proceeding under any
bankruptcy, insolvency or debtor relief laws by or against Maker or any other
liable party, or if Maker or any other liable party fails to furnish financial
or other information requested by Lender, or if Maker or any other liable party
furnishes or has furnished any financial or other information or statements that
are misleading in any material respect, or a writ or order of attachment or
garnishment is issued or made against any of the property of Maker, the Lender,
at its option, may declare the entire unpaid principal balance and all unpaid
accrued interest owing hereon at once due and payable, without notice. Failure
to exercise this option shall not constitute a waiver of the right to exercise
the same in the event of any subsequent default.


The remedies of Lender in this Note and in the Loan Documents, or at law or in
equity, shall be cumulative and concurrent, and may be pursued singly,
successively or together in Lender's sole discretion and as often as the
occasion therefore shall arise. Neither the failure to exercise, nor delay in
exercising, Lender's right to accelerate the maturity of this Note or any other
right, power or remedy upon any default may be construed as a waiver of such
default or as a waiver of the right to exercise any such right, power or remedy
at anytime. No single or partial exercise by Lender of any right, power or
remedy exhausts the same or precludes any other or further exercise thereof, and
every such right, power or remedy may be exercised at anytime and from time to
time.

 
4

--------------------------------------------------------------------------------

 

Remittances and payment of any part of this Note other than in the required
amount in immediately available funds at the place where this Note is payable
shall not, regardless of any receipt or credit issued therefore, constitute
payment until the required amount is actually received by Lender in full and in
accordance herewith and shall be made and accepted subject to the condition that
any check or draft may be handled for collection in accordance with the practice
of the collecting bank or banks. Acceptance by Lender of any payment in an
amount less than the full amount then due shall be deemed an acceptance on
account only and the failure to pay the entire amount then due shall be and
continued to be an event of default in the payment of this Note.


If default occurs in the payment of this Note at maturity, whether the maturity
may occur by acceleration or otherwise, or if this Note is collected through
probate, bankruptcy or other proceedings, Maker promises to pay all costs and
expenses of collection and enforcement. If this Note is placed in the hands of
an attorney for collection, Maker promises to pay, in addition to all other
costs and expenses of collection and enforcement, an additional amount equal to
fifteen percent (15%) of the principal and interest then due, as attorney's
fees.


Lender may require payment by Maker and any other liable party without first
resorting to any security. Maker and all other liable parties on this Note
consent to the release or discharge of any other liable party on this Note and
to the release, impairment or substitution of any collateral for this Note by
Lender. MAKER AND EVERY OTHER LIABLE PARTY WAIVE PRESENTMENT FOR PAYMENT,
PROTEST, NOTICE OF DISHONOR, GRACE, NOTICE OF INTENT TO ACCELERATE AND NOTICE OF
ACCELERATION AND ANY OTHER NOTICE, FILING OF SUIT AND DILIGENCE IN COLLECTION OF
THIS NOTE AND THE ENFORCEMENT OF ANY OF THE SECURITY RIGHTS OF LENDER, AND
CONSENT AND AGREE THAT TIME OF PAYMENT OF THIS NOTE MAY BE EXTENDED WITHOUT
NOTICE AT ANY TIME AND FROM TIME TO TIME, AND FOR PERIODS OF TIME WHETHER OR NOT
FOR A TERM OR TERMS IN EXCESS OF THE ORIGINAL TERM OF THIS NOTE WITHOUT NOTICE
OR CONSIDERATION TO, OR CONSENT FROM, ANY OF THEM.


Without being limited thereto or thereby, this Note is secured by that certain
Deed of Trust, Security Agreement and Financing Statement of even date herewith
to JAMES EBREY, Trustee, covering and describing Lot 3, Block A/6373, Hotel
Development, City of Dallas, DALLAS County, Texas.


Maker and each other liable party acknowledges and agrees that Lender may, at
anytime, and from time to time, without the consent of or notice to Maker or any
other liable party assign, sell, transfer or grant participations in all or part
of the obligations of Maker evidenced by this Note, together with any liens or
collateral securing the payment of this Note. Lender may disseminate to any
assignee, purchaser, transferee or participant or prospective assignee,
purchaser, transferee or participant any information that Lender has pertaining
to the loan evidenced by this Note, including without limitation, any
information regarding Maker, any other liable party, or any property owned or
held by Maker or other liable party or offered as security for or securing the
loan evidenced by this Note. If Maker elects to assign, sell, transfer, or
participate any Overline Portion, as hereafter defined, of the obligations
evidenced by this Note and if either: (i) Lender is unable (having no
obligation) to procure an assignee, purchaser, transferee or participant, upon
terms and conditions that are acceptable to Lender in its sole, exclusive and
absolute discretion, or (ii) an assignee, purchaser, transferee or participant
fails or refuses to advance to Maker any Overline Portion through no fault of
Lender, then Lender has no obligation and/or liability to Maker or any other
liable party for failure to fund such Overline Portion, nor does Lender have any
obligation to procure funds from other sources. In no event is Lender obligated
to fund any amount under this Note that would cause Lender to be in violation of
any state or federal law with respect to Maker or any other liable party or any
of their related interests being liable to Lender in an amount in excess of that
permitted by such applicable law, including applicable law on the amount that
Lender may legally loan to one borrower and its related interests. “Overline
Portion” means the amount of loan proceeds in excess of the amount that Lender
is permitted by applicable law to loan to Maker and its related interests.

 
5

--------------------------------------------------------------------------------

 

Whenever pursuant to this Note or any Loan Document Lender exercises any right
given to it to approve or disapprove, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove or to
decide whether arrangements or terms are satisfactory or not satisfactory shall
be (except as is otherwise specifically and expressly provided herein to the
contrary) in the sole and absolute discretion of Lender and shall be final and
conclusive.


If any provision of this Note or the application thereof, to any person or
circumstances shall, for any reason and to any extent, be invalid or
unenforceable, then neither the remainder of this Note nor the application of
such provision to other persons or circumstances nor the other instruments
referred to herein shall be affected thereby, but rather shall be enforced to
the greatest extent permitted by applicable law.


Neither this Note nor any of the Loan Documents may be changed, waived,
supplemented, discharged or terminated orally or by any act or failure to act on
the part of Maker or Lender, but only by an agreement in writing signed by the
party against whom enforcement thereof is sought and then only to the extent
expressly set forth in such writing. No person other than a duly authorized
officer or agent of Lender shall be deemed an agent of Lender nor have any
authority to waive, modify, supplement or terminate in any manner whatsoever any
terms of this Note.


Neither this Note nor any Loan Document nor any uncertainty or ambiguity herein
or therein shall be construed or resolved against Lender by virtue of the fact
that such document has originated with Lender as drafter. Maker acknowledges
that it has reviewed this Note and has had the opportunity to consult with
counsel on same. This Note, therefore, shall be construed and interpreted
according to the ordinary meanings of the words used so as to fairly accomplish
the purposes and intentions of the parties hereto. Reference to days for
performance shall mean calendar days unless business days are expressly
indicated.


From time to time, at the request of Lender, Maker will: (i) promptly correct
any defect, error or omission which may be discovered in the contents of this
Note or in any Loan Document or in the execution or acknowledgment thereof; (ii)
execute, acknowledge, deliver, record and/or file (or cause to be executed,
acknowledged, delivered, recorded and/or filed), such further documents and
instruments, including, without limitation, further deeds of trust, security
agreements, financing statements, continuation statements, and assignment of
rents, and perform such further acts and provide such further assurances as may
be necessary, desirable, or proper, in Lender's opinion: (a) to carry out more
effectively the purposes of this Note and the Loan Documents and the
transactions contemplated hereunder and thereunder, (b) to confirm the rights
created under this Note and the Loan Documents, (c) to protect and further the
validity, priority and enforceability of this Note and the Loan Documents and
the liens and security interests created thereby, and (d) to subject to the Loan
Documents any property of Maker intended by the terms of any or one or more of
the Loan Documents to be encumbered by the Loan Documents; and (iii) pay all
costs in connection with any of the foregoing.

 
6

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS (WITHOUT REGARD TO CONFLICTS OF LAWS) AND THE APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA. Maker for itself and its successors and assigns
hereby irrevocably: (i) submits to the non-exclusive jurisdiction of the state
and federal courts in Texas; (ii) waives, to the fullest extent permitted by
law, any objection which it may now or in the future have in the laying of venue
of any litigation arising out of or in connection with this Note or any Loan
Documents brought in the District Court of MONTGOMERY County, Texas or in the
United States District Court for the Southern District of Texas, Houston
division; (iii) waives any objection it may now or hereafter have as to the
venue of any such action or proceeding brought in such court or that such court
is an inconvenient forum; and (iv) agrees that any legal proceeding against any
party to any of the Loan Documents arising out of or in connection with any of
the Loan Documents may be brought in the foregoing courts. The scope of each of
the foregoing waivers is intended to be all encompassing of any and all disputes
that may be filed in any court and that relate this subject matter of this
transaction, including, without limitation, contract claims, tort claims, breach
of duty claims, and other common law and statutory claims. Maker acknowledges
that these waivers are a material inducement to Lender's agreement to enter into
the agreements and obligations evidenced by this Note and the Loan Documents,
and that Lender has already relied on these waivers and will continue to rely on
each of these waivers and related future dealings. These waivers are
irrevocable, meaning that they may not be modified either orally or in writing,
and these waivers apply to any future renewals, extensions, amendments,
modifications, increases, or replacements in respect of any and all of the Note
or the Loan Documents.


THIS NOTE AND THE LOAN DOCUMENTS CONSTITUTE THE FINAL, ENTIRE AGREEMENT AMONG
THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND ALL
PRIOR AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATIVE HERETO AND THERETO WHICH ARE
NOT CONTAINED HEREIN OR THEREIN ARE SUPERSEDED AND TERMINATED HEREBY AND THIS
NOTE AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 
7

--------------------------------------------------------------------------------

 

Whenever necessary, as used in this Note, the singular number shall include the
plural, the masculine shall include the feminine and the neuter, and the word
“Maker” and “Lender” shall be deemed to include the maker and holder of this
Note and their respective heirs, successors and assigns. It is expressly
understood and agreed that Lender shall never be construed for any purposes as a
partner, joint venturer, co-principal, or associate of Maker or any other person
or party claiming by, through or under the Maker.


In Witness Whereof, Maker, intending to be legally bound hereby, has duly
executed, and unconditionally delivered, this Note as of the date and year first
above written,





 
RCI HOLDINGS, INC., a Texas Corporation
             
BY:
/s/ Eric Scott Langan
 
NAME:
ERIC SCOTT LANGAN
 
TITLE:
PRESIDENT

 
 
8 

--------------------------------------------------------------------------------